Citation Nr: 0707386	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-00 977	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative disc disease of the lumbar 
spine (low back disability).

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected paracervical strain.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from March 1983 to 
April 1994.  

This case was remanded in December 2004 by the Board of 
Veterans' Appeals (Board) to the Department of Veterans 
Affairs (VA) Regional Office in Cheyenne, Wyoming (RO) for 
additional development.  

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in May 2004, and a copy of a 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability did 
not cause any more than moderate intervertebral disc syndrome 
with recurring attacks, or more than moderate limitation of 
motion of the low back, prior to September 23, 2002; and 
there is no evidence of incapacitating episodes having a 
duration of more than four weeks during the appeal period.  
Current manifestations of the veteran's service-connected low 
back disability include flexion to at least 90 degrees, with 
a combined range of motion of the thoracolumbar spine of at 
least 175 degrees, without evidence of ankylosis of the 
thoracolumbar spine.

2.  The medical evidence does not show more than moderate 
limitation of motion of the cervical spine prior to September 
26, 2003; and there is no evidence after September 26, 2003 
of limitation of forward flexion of the cervical spine to 15 
degrees or less or ankylosis of the entire cervical spine.

3.  The veteran does not have a diagnosis of multi-infarct 
dementia associated with brain trauma.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected low back disability have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5293 (2003); C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected paracervical strain have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).  

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected post-traumatic headaches have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8045-9304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  

Nevertheless, the RO sent the veteran a letter in March 2005 
in which he was informed of the requirements needed to 
establish entitlement to increased ratings.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  No additional private medical evidence was received 
from the veteran.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was not informed of the 
possibility that a particular effective date would be 
assigned if any of his increased rating claims was granted.  
However, since the veteran's claims for increased ratings for 
his service-connected low back disability, paracervical 
strain, and post-traumatic headaches are being denied, no 
earlier effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such 
an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In this regard, 
relevant VA examination reports are on file, including in 
August 2005 and August 2006.  The Board concludes that all 
available evidence that is pertinent to the claims decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on each issue.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issues decided herein.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the issues 
currently on appeal, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2006).  

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2006).  The hyphenated diagnostic code for low 
back disability indicates that arthritis under Diagnostic 
Code 5010, is the service-connected disorder, and 
intervertebral disc syndrome, under Diagnostic Code 5293, is 
a residual condition.  

Increased Rating Claims

Low Back Disability and Paracervical Strain

Schedular Criteria

During the course of this appeal regulatory changes amended 
the rating criteria for evaluating intervertebral disc 
syndrome effective on September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (2002).  Effective September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
See 68 Fed. Reg. 51454-51458 (2003).  

VA's Office of General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 
25179 (2003).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation may be applied.  VAOPGCPREC 3-00; 
65 Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old and new criteria for lumbar and cervical spine 
disabilities.  Therefore, there is no prejudice to the 
veteran for the Board to apply both the old and new 
regulatory provisions in the appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is assigned under Diagnostic 
Code 5003 when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  

Under Diagnostic Code 5290 for loss of motion of the neck, 
effective prior to September 26, 2003, a 10 percent 
evaluation was assigned for slight, a 20 percent evaluation 
was assigned for moderate, and a 30 percent evaluation was 
assigned for severe limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (1993).  

Under Diagnostic Code 5292 for loss of motion of the low 
back, effective prior to September 26, 2003, a 10 percent 
evaluation was assigned for slight, a 20 percent evaluation 
was assigned for moderate, and a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1993).  

Under Diagnostic Code 5295, prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this diagnostic code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; a 
40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief; a 20 percent evaluation is assigned when there is 
moderate disability with recurring attacks; a 10 percent 
evaluation is assigned when there is mild disability; and a 
noncompensable evaluation is assigned for postoperative 
intervertebral disc syndrome that is cured.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293 
(2002), effective September 23, 2002, a 60 percent evaluation 
may be assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  A 20 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks. 
A 20 percent evaluation may be assigned when there is 
evidence of intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past twelve months; a 10 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least one week, but less than two 
weeks, during the past twelve months.  This remained 
essentially unchanged in the revisions effective on September 
26, 2003.  

In June 2004, a correction was published to reinsert material 
that was inadvertently omitted from the initial publication 
of the 2003 revision.  69 Fed. Reg. 32449 (2003).  

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating the disability on the basis of chronic 
manifestations, evaluate the orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id. at Note 
(2).  

If the intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. at Note (3).  

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for unfavorable ankylosis of the entire cervical 
spine or for forward flexion of the thoracolumbar spine to 30 
degrees or less, or for favorable ankylosis of the 
thoracolumbar spine.  

A 30 percent evaluation is assigned when forward flexion of 
the cervical spine is 15 degrees or less or when there is 
favorable ankylosis of the entire cervical spine.

A 20 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
when forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  

A 10 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or when forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees, or combined range of motion of the cervical 
spine is greater than 170 degrees but not greater than 335 
degrees; or when there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or there is a vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  Id. at Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2).  

Analysis

The veteran was service connected for low back disability and 
paracervical strain by rating decision dated in April 1995 
and assigned 20 percent ratings effective April 22, 1994.

The Board must initially determine whether an evaluation is 
warranted for the low back disability under either the 
intervertebral disc syndrome criteria in effect prior to 
September 23, 2002 or the limitation of motion criteria in 
effect prior to September 26, 2003.  To warrant an higher 
rating for intervertebral disc syndrome prior to September 
23, 2002, there would need to be evidence of symptomatology 
that more nearly approximated severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  To 
warrant an higher rating for loss of motion of the low back 
prior to September 26, 2003, there would need to be evidence 
of symptomatology that more nearly approximates severe 
limitation of motion of the lumbar spine.

The pertinent medical evidence consists primarily of an 
examination for VA compensation purposes conducted in June 
2002.  The examiner found low back tenderness to palpation, 
but no spasm or obvious signs of radiculopathy.  Range of 
motion included flexion to 95 degrees, extension to 30 
degrees, lateral bending to either side to 35 degrees, and 
normal bilateral rotation.  Motion was additionally limited 
by pain and lack of endurance.  X-rays of the lumbar spine 
showed degenerative disc disease at L5-S1.  
Based on these findings, there was certainly no more than 
moderate symptoms of intervertebral disc syndrome prior to 
September 23, 2002 or more than moderate limitation of motion 
of the low back prior to September 26, 2003.  Consequently, a 
rating in excess of 20 percent was not warranted for the 
veteran's service-connected low back disability under the 
schedular criteria for intervertebral disc syndrome in 
effective prior to September 23, 2002 or the criteria for 
loss of lumbar spine motion in effect prior to September 26, 
2003.

The Board must now determine whether an evaluation in excess 
of 20 percent can be awarded for service-connected low back 
disability under either the criteria for intervertebral disc 
disease effective September 23, 2002 or the general criteria 
for the spine effective September 26, 2003.  

The pertinent medical evidence dated after September 23, 2002 
consists primarily of outpatient records beginning in 
September 2003 and VA examination reports in May 2004 and 
August 2005.  

The relevant medical evidence does not show incapacitating 
episodes, meaning a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician, 
having a total duration in excess of 4 weeks during any 12 
month period.  In fact, it was reported on examination in 
August 2005 that the veteran specifically denied episodes of 
incapacitation over the prior year.  

With respect to the schedular criteria for the spine 
effective September 26, 2003, the Board notes that the 
veteran was able to flex his back to 90 degrees and extend to 
30 degrees without significant pain when seen on September 
29, 2003.  Flexion of the low back on VA examinations in May 
2004 and August 2005 was to at least 90 degrees, with a 
combined range of motion of the thoracolumbar spine of at 
least 175 degrees, without evidence of ankylosis of the 
thoracolumbar spine.  As the veteran has shown less 
restriction of motion of the lumbar spine than is required 
for even a 20 percent evaluation, a schedular evaluation in 
excess of 20 percent is not warranted for service-connected 
low back disability under the current rating criteria for the 
spine.
Turning to the veteran's service-connected paracervical 
strain, the medical evidence prior to September 26, 2003 does 
not show more than moderate loss of motion of the neck or any 
symptomatology indicative of severe muscle strain.  When 
examined in June 2002, the veteran complained of severe neck 
pain with flare-ups.  However, examination did not show any 
tenderness or spasm, and the veteran had normal cervical 
flexion to 65 degrees with extension to 45 degrees, normal 
bilateral flexion to the sides, and bilateral rotation to at 
least 75 degrees.  Range of motion was limited by pain.  It 
was noted in May 2003 that the veteran had mild myofascial 
strain and spasm of the neck.

With respect to the current criteria, the Board notes that 
motion of the neck in May 2004 included flexion and extension 
to 50 degrees, lateral bending to either side to 40 degrees, 
and bilateral rotation to 45 degrees.  Motion in August 2005 
included 45 degrees of flexion, 20 degrees of extension, 
lateral bending of 20 degrees to either side, and bilateral 
rotation of 30 degrees.  While there was some loss of 
cervical motion in August 2005, as compared to May 2004, 
cervical flexion was only 5 degrees less in August 2005; and 
motion was much greater than allowed for a rating in excess 
of 20 percent.  Consequently, a schedular evaluation in 
excess of 20 percent is not warranted for service-connected 
paracervical strain under either the old or new rating 
criteria.

The Board has considered whether there is any other rating 
code related to the spine that could be applicable to either 
the veteran's service-connected low back or cervical spine 
disability prior to September 26, 2003, which is the date 
that essentially all spinal disabilities were to be rated 
under the same general criteria.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  As there is no evidence of 
residuals of a vertebral fracture or ankylosis, Diagnostic 
Codes 5285, 5286, 5287, and 5289 are not for application.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 
5289 (2003).  

Although a veteran can be assigned separate evaluations for 
both the orthopedic and neurological manifestations of 
service-connected back disability, the record does not show 
any significant neurological symptomatology warranting a 
separate rating, as motor strength was 5/5 in all extremities 
on examinations in May 2004 and August 2005.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 Note (2) (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (1) (2006).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

It was reported on VA examination in May 2004 that there was 
no loss of motion or increased pain with repetitive flexion 
or extension of the neck and low back.  It was noted on VA 
examination in August 2005 that the veteran was limited by 
pain but not by fatigue, incoordination, or instability.  
Repetitive motion caused increased pain in the neck and low 
back but no decreased motion.  

Consequently, because there is no evidence of additional 
functional impairment due specifically to the service-
connected low back disability or paracervical strain, no 
additional compensation is warranted for either disability 
under the foregoing provisions.  

Post-Traumatic Headaches

Schedular Criteria 

Under Diagnostic Codes 8045-9304, a 10 percent rating is 
warranted for purely subjective complaints following trauma, 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc. resulting from brain 
trauma are rated under the diagnostic codes specifically 
dealing with such disabilities.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2006).

Analysis

The veteran asserts that he is entitled to a higher rating 
for his service-connected post-traumatic headaches, currently 
evaluated as 10 percent disabling under Diagnostic Code 8045.  
According to this diagnostic code, a 10 percent evaluation is 
the only rating provided for subjective complaints such as 
headaches, to be assigned under Diagnostic Code 9304, as a 
result of brain trauma in the absence of a diagnosis of 
multi-infarct dementia.  

Review of the evidence reflects that the veteran has a 
diagnosis of headaches linked to head trauma in service.  May 
2003 magnetic resonance imaging of the brain was 
unremarkable.  As he has not been diagnosed with multi-
infarct dementia, the disability does not warrant a higher 
evaluation under Diagnostic Codes 8045-9304.  The Board would 
also note that an evaluation is not warranted for the 
veteran's post-traumatic headaches under Diagnostic Code 
8100, for migraine headaches, because the veteran has said 
that his headaches are due to trauma in service and because 
there is no evidence that the veteran's headaches involve 
monthly prostrating attacks over the last several months, as 
required for a rating in excess of 10 percent for migraine 
headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).

Conclusion

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2006).  
In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided for certain manifestations of each of the service-
connected disabilities at issue but the medical evidence 
reflects that those manifestations are not present in this 
case.  Moreover, there is no evidence demonstrating that any 
of the service-connected disabilities markedly interferences 
with employment.  In fact, it was noted on examination in May 
2004 that the veteran was able to do sedentary employment; 
and, as noted above, strength was 5/5 in all four extremities 
on examination in June 2005.  Further, there is no evidence 
that the veteran has been hospitalized due to any of the 
service-connected disabilities at issue.  Accordingly, the 
RO's failure to consider or to document its consideration of 
this section was not prejudicial to the veteran.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims for increased 
evaluations for service-connected low back disability, 
paracervical strain, and post-traumatic headaches, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent for service-connected 
low back disability is denied.  An evaluation in excess of 20 
percent for service-connected paracervical strain is denied.  
An evaluation in excess of 10 percent for service-connected 
post-traumatic headaches is denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


